Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-3 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14 and 20 of U.S. Patent No. 10,554,380. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference discloses additional limitations including the limitations recited in the instant claims. The more specific anticipates the broader.
	Regarding claim 1, the reference discloses the recited method. The reference discloses the step of receiving in claim 1, lines 6-11, the step of generating a respective phase error signal in claim 1, lines 12-26 and the step of generating an aggregate control signal in claim 1, lines 27-29. The reference further discloses outputting the aggregate control signal for controlling the local oscillator, the local oscillator configured to induce a phase offset in claim 1, lines 31-35. This information corresponds to the first generation step of the instant application. Though claim 1 of the reference does not recite a phase interpolation control signal generator, this circuit is recited in claim 13 of the reference. 
	Regarding claim 2, the reference discloses this limitation in claims 2 and 3.
	Regarding claim 3, the reference disclose this limitation in claim 4. The inverting and non-inverting inputs correspond to limitations recited in claim 10 of the reference. 
Regarding claim 11, the reference discloses the recited apparatus. The reference discloses the local oscillator in claim 11, lines 2-12, step of receiving in in lines 6-11, the step of generating a respective phase error signal in lines 12-26 and the at least two dynamically weighted XOR phase comparators in claim 11, lines 2-22. Though claim 11 of the reference does not recite a phase interpolation control signal generator, this circuit is recited in claim 13 of the reference. 
	Regarding claim 12, the reference discloses this limitation in claims 12 and 13.
	Regarding claim 13, the reference disclose this limitation in claim 14. The inverting and non-inverting inputs correspond to limitations recited in claim 20 of the reference. 

Allowable Subject Matter
2.	Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menolfi et al (US 2007/0047689) discloses the shown in figure 5. The circuit includes a plurality of XOR phase detectors receiving a phase signal and a reference signal. The phase comparators will each output a phase error signal. The phase error signal is weighted and the phase error signals are combined in the summation circuit. The combined signal is filtered and fed back to the VCO to adjust the phase offset of the oscillator.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/28/2022